                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

PAMELA RIZZO-ALDERSON; DEENA
BENEHALEY; EVELYN SARNO;
NICOLE RICHARDSON; TAMI
YOUNG; TAMMY REED; and
MURPHY BLACK,

       Plaintiffs,

v.                                                      Case No. 5:17-cv-312-Oc-37PRL

EIHAB H. TAWFIK, M.D., P.A.; and
EIHAB H. TAWFIK,

      Defendants.
_____________________________________

                                         ORDER

       Following the default judgment entered in favor of Plaintiffs Tami Young, Murphy

Black, Deena Benehaley, and Pamela Rizzo-Alderson (collectively “Prevailing

Plaintiffs”) (Doc. 53; see also Doc. 51), they moved for attorney’s fees and costs under to

the Fair Labor Standards Act, 29 U.S.C. § 216(b). (Docs. 55, 56 (collectively “Motions”).)

On referral, U.S. Magistrate Judge Philip R. Lammens recommends granting in part and

denying in part the Motions. (Doc. 59 (“R&R”).) Specifically, Magistrate Judge Lammens

found the Prevailing Plaintiffs are entitled to an award of $15,106.00 in attorney’s fees

and $530.00 in costs, rather than the higher amounts requested. (Id. at 2–9.)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

                                            -1-
also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court adopts the R&R in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Philip R. Lammens’ Report and Recommendation

              (Doc. 59) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Plaintiffs’ Verified Motion for Attorney’s Fees Pursuant to 29 U.S.C. § 216(b)

              and Local Rule 4.18 (Doc. 55) is GRANTED IN PART AND DENIED IN

              PART.

              a.     The Motion is GRANTED to the extent the Clerk is DIRECTED to

                     enter an attorney’s fee judgment in favor of Plaintiffs Tami Young,

                     Murphy Black, Deena Benehaley, and Pamela Rizzo-Alderson and

                     against Defendant Eihab H. Tawfik in the amount of $15,106.00.

              b.     In all other respects, the Motion is DENIED.

       3.     Plaintiffs’ Motion to Tax Costs (Doc. 56) is GRANTED IN PART AND

              DENIED IN PART:

              a.     The Motion is GRANTED to the extent the Clerk is DIRECTED to

                     enter a cost judgment in favor of Plaintiffs Tami Young, Murphy

                     Black, Deena Benehaley, and Pamela Rizzo-Alderson and against

                     Defendant Eihab H. Tawfik in the amount of $530.00.

              b.     In all other respects, the Motion is DENIED.

       DONE AND ORDERED in Chambers in Orlando, Florida, on July 24, 2019.



                                             -2-
Copies to:
Counsel of Record
Pro se Party




                    -3-
